Citation Nr: 0204720	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  01-05 763	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left eye condition, to include defective vision with 
amblyopia, external strabismus, and esotropia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from September 
1954 to November 1957, and he had an additional period of 
active military service from November 1958 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision, which denied 
the veteran's application to reopen the claim of entitlement 
to service connection for a left eye condition, to include 
defective vision with amblyopia, external strabismus, and 
esotropia.  The RO concluded that the evidence submitted by 
the veteran in reference to his claim was not new and 
material, and his claim remained denied.  The veteran 
perfected a timely appeal of the RO's adverse determination.

The veteran elected to have a video conference in lieu of a 
personal hearing in conjunction with this appeal.  The video 
conference was held in December 2001 before the undersigned 
Member of the Board.  At the time of the veteran's Board 
hearing, he submitted additional evidence under a waiver of 
Regional Office consideration.  See, e.g., 67 Fed. Reg. 3099, 
3105 (Jan. 22, 2002) (effective February 22, 2002, 38 C.F.R. 
§ 20.1304 was revised by removing the requirement for a 
written waiver of RO consideration prior to review of 
evidence submitted directly to the Board).

Finally, the Board notes that having currently decided by way 
of the present Board decision that the veteran has in fact 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a left eye 
condition, to include defective vision with amblyopia, 
external strabismus, and esotropia, the Board will now 
undertake additional development with respect to the 
veteran's claim pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002)) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a separate 
decision addressing the merits of the veteran's claim of 
entitlement to service connection for a left eye condition, 
to include defective vision with amblyopia, external 
strabismus, and esotropia.


FINDINGS OF FACT

1.  In a February 1984 decision the Board denied the 
veteran's claim of entitlement to service connection for a 
left eye condition, to include defective vision with 
amblyopia, external strabismus, and esotropia.  This was a 
final disallowance of this claim.

2.  Evidence received since the February 1984 Board decision 
is so significant that it must be considered (with the other 
evidence of record) in order to fairly decide the merits of 
the claim of entitlement to service connection for a left eye 
condition, to include defective vision with amblyopia, 
external strabismus, and esotropia.


CONCLUSIONS OF LAW

1.  The Board's February 1, 1984 decision, which denied the 
veteran's claim of entitlement to service connection for a 
left eye condition, to include defective vision with 
amblyopia, external strabismus, and esotropia, is final.  
38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1100 (2001).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
left eye condition, to include defective vision with 
amblyopia, external strabismus, and esotropia.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
20.1105 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice which is contemplated by 
law.  Upon receipt of the veteran's very first application to 
reopen his claim, previously denied by way of a May 1969 
rating decision, VA sent written notice to the veteran dated 
in February 1973.  The referenced letter advised the veteran 
regarding the particular type of evidence needed to support a 
request to reopen a previously denied claim.  The veteran was 
specifically told that new and material evidence was needed 
in order to reopen his claim.  Thereafter, by way of 
subsequent correspondence sent by VA in September 1982, 
November 1982, March 1984, and September 1999, the veteran 
received continued notice regarding the evidentiary 
requirement of new and material evidence for purposes of 
reopening a previously denied claim.  Finally, the rating 
decisions, statements of the case, and the February 1984 
Board decision, which were each issued during the pendency of 
this appeal, addressed the law and put the veteran on notice 
regarding the evidentiary shortcomings of his claim with 
respect to the information and medical evidence needed to 
support a request to reopen a previously denied claim, in 
addition to that which is necessary to substantiate a claim 
of entitlement to service connection.

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  Most notably, the RO has made reasonable efforts 
to develop the record in that the veteran's service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  The veteran has not alleged 
that there are any additional medical records related to his 
claim that VA has not already obtained, and indeed the Board 
is unable to identify any such evidence.  In March 1991, the 
veteran was provided with a relevant VA examination, and a 
copy of his examination report has likewise been associated 
with his claims folder.  Finally, in December 2001, the 
veteran was scheduled for a personal video conference hearing 
before the undersigned Member of the Board.  Thus, under the 
circumstances in this case, VA has satisfied both its duties 
to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the veteran's request 
to reopen a previously denied claim seeking entitlement to 
service connection for a left eye condition to include 
defective vision with amblyopia, external strabismus, and 
esotropia, is ready for appellate review.

II.  New and Material Evidence

The veteran is seeking to reopen his claim for entitlement to 
service connection for a left eye condition, to include 
defective vision with amblyopia, external strabismus, and 
esotropia.  The referenced claim was previously denied by the 
Board in February 1984.  In July 1999, the veteran filed his 
most recent application to reopen his previously denied 
claim.  Therefore, his application to reopen that claim was 
initiated prior to August 29, 2001, the effective date of the 
amended § 3.156, which redefines "new and material 
evidence" needed to reopen a previously denied claim.  See 
66 Fed. Reg. 45620, 45629-30 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
July 1999 claim to reopen, which is discussed below.  

As previously mentioned, by way of a February 1984 decision, 
the Board denied the veteran's claim seeking entitlement to 
service connection for a left eye condition, to include 
defective vision with amblyopia, external strabismus, and 
esotropia.  The Board found that evidence of record showed 
that a left eye condition, including defective vision with 
amblyopia, external strabismus, and esotropia, existed prior 
to the veteran's induction into service in the form of a 
constitutional or developmental abnormality; and that the 
findings disclosed that the veteran's left eye condition was 
not aggravated by service.  The Board further found that 
surgery performed on the veteran's left eye while he was in 
service, was remedial and was not followed by unusual 
residuals.  The Board's 1984 decision was a final 
disallowance of the veteran's claim.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 
38 C.F.R. § 20.1100(a).  When a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered, unless new and material evidence is submitted to 
warrant reopening of the claim.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1105.  Since a 
request for reconsideration of the February 1984 Board 
decision has not been made, the issue now before the Board is 
whether new and material evidence has been presented, which 
provides a basis for reopening of the claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is presently required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case 
since the Board decision dated in February 1984.  See Hickson 
v. West, 12 Vet. App. 247, 251 (1999).

Currently, evidence added to the record since the Board's 
February 1984 decision consists of the following: (1) a 
personal written statement from the veteran dated in February 
1984; (2) a January 1991 sworn affidavit from the veteran 
regarding his obligation to report all income or money 
received; (3) copies of the veteran's DD 214; (4) a copy of 
the veteran's marriage license; (5) a February 1991 medical 
statement from the Jones Chiropractic Clinic regarding 
treatment for lumbosacral strain; (6) a March 1991 statement 
from the veteran's treating ophthalmologist; (7) a March 1991 
VA examination report; (8) correspondence from the veteran 
dated in August 1991, October 1992, and July 1994; (9) copies 
of the veteran's in-service medical examination reports dated 
in January 1965, September 1965, and November 1967; (10) 
outpatient treatment reports from the VA medical center in 
Clarksburg, West Virginia, dated in May 1994, July 1999, and 
December 2001; (11) a December 2001 medical statement from 
the Jones Chiropractic Clinic; (12) and personal testimony 
provided at a December 2001 travel board video conference 
hearing.

In considering the evidence contained in (2), (3), (4), (5), 
the Board notes that this particular evidence does not 
pertain to conditions which are germane to this appeal.  As 
such, the evidence does not comport with the criteria of 
38 C.F.R. § 3.156(a) and cannot serve as a basis for 
reopening the veteran's previously denied claim.

Evidence contained in (1), (6), (7), (8), (9), (10), and 
(12), while new, in the sense that none of this evidence was 
previously of record or considered by the Board in 1984, is 
not material for purposes of determining whether the 
veteran's pre-existing left eye condition underwent a 
worsening (i.e. was aggravated) during his period of active 
military service.  Rather, the aforementioned evidence is 
either duplicative of evidence which was already of record 
and considered in 1984, or cumulative of arguments which were 
likewise previously considered by the Board in 1984.  

Despite the fact that new and material evidence has not been 
submitted on the basis of the above evidence, the Board does, 
however, find that sufficient new and material evidence has 
been submitted in the form of the December 2001 medical 
statement from the Jones Chiropractic Clinic.  Within this 
statement, Dr. E.M.J., D.C., advised that he had been asked 
if he felt it was possible that a traumatic blow to the 
veteran's skull in the frontal area could have possible 
adversely effected the veteran's eyesight.  The doctor 
related that given that a traumatic blow to the frontal area 
of the veteran's skull might have either (1.) compressed the 
optic nerve by sclerosis of the healing bone or (2.) caused a 
subdural hemorrhage in the retro ocular area causing optic 
nerve pressure.  In light of the fact that the veteran's left 
eye visual acuity was measured throughout his military career 
as diminishing post trauma, the doctor surmised that a 
traumatic blow to the veteran's skull in the frontal area, or 
another similar pathology, must be at least a strong 
possibility.  The doctor noted that these were not the only 
pathologies that might have caused such neurological loss, 
but they [pathologies] were likely candidates.

Dr. E.M.J.'s statement is new in that it was neither 
previously of record nor was it considered by the Board in 
1984.  More importantly, the December 2001 statement is also 
material as it suggests that the veteran's pre-existing left 
eye condition, in particular his vision deficit, may have 
undergone a worsening beyond the natural progress of such 
condition due to a possible traumatic blow to the veteran's 
frontal skull area.  Because the lack of evidence which 
showed that the veteran's pre-existing left eye condition was 
aggravated, or underwent a worsening beyond the natural 
progress of such condition during service was among the basis 
for the Board's continued denial of the veteran's claim in 
February 1984, the Board now determines that new and material 
evidence sufficient to reopen the veteran's previously denied 
claim has been in fact been presented on the basis of Dr. 
E.M.J.'s December 2001 statement.  This evidence must be 
considered in light of all the evidence, both old and new, in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for a left eye condition, 
to include defective vision with amblyopia, external 
strabismus, and esotropia.  Having determined that new and 
material evidence has been added to the record, the veteran's 
previously denied claim seeking entitlement to service 
connection for a left eye condition, to include defective 
vision with amblyopia, external strabismus, and esotropia, is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), 20.1105.



ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
left eye condition, to include defective vision with 
amblyopia, external strabismus, and esotropia, is reopened; 
the appeal is granted to this extent only.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

